        Case 2:21-cv-02022-DOC-KES Document 9 Filed 03/08/21 Page 1 of 2 Page ID #:430

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Central District
                                                   __________  District of
                                                                        of California
                                                                           __________

             THRIVE NATURAL CARE, INC.,                            )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 2:21-cv-02022 DOC (KESx)
                                                                   )
                   LE-VEL BRANDS, LLC,                             )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) LE-VEL BRANDS, LLC,
                                           c/o INCORP SERVICES, INC.
                                           815 BRAZOS ST. STE. 500
                                           AUSTIN, TX 78701




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stephen McArthur (State Bar No. 277712)
                                           THE MCARTHUR LAW FIRM, P.C.
                                           9465 Wilshire Blvd., Ste. 300
                                           Beverly Hills, CA 90212
                                           Telephone: (323) 639-4455


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK
                                                                             C     OF COU
                                                                                   O  COURT


Date:             03/08/2021
                                                                                        Signature of Clerk or De
                                                                                                              Deputy Clerk
         Case 2:21-cv-02022-DOC-KES Document 9 Filed 03/08/21 Page 2 of 2 Page ID #:431

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:21-cv-02022 DOC (KESx)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
